                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO

RAYMOND MOLINA,

       Plaintiff,

v.                                                                          Civ. No. 18-217 JAP/GJF

U.S. DEPARTMENT OF HOMELAND
SECURITY, et al.,

       Defendants.

               ORDER GRANTING MOTION FOR STAY OF DISCOVERY

       This matter comes before the Court on Defendant United States’ “Motion for Stay of

Discovery” (“Motion”), filed on May 10, 2019. ECF 32. Pursuant to Local Rule 7.4(a), Plaintiff

had fourteen (14) days by which to file his response. D.N.M.LR-Civ. 7.4(a).

       Rule 6 of the Federal Rules of Civil Procedure provides:

       (a) Computing Time. The following rules apply in computing any time period
       specified in these rules, in any local rule or court order, or in any statute that does
       not specify a method of computing time.
               (1) Period Stated in Days or a Longer Unit. When the period is stated in
               days or a longer unit of time:
                       (A) exclude the day of the event that triggers the period;
                       (B) count every day, including intermediate Saturdays, Sundays,
                       and legal holidays; and
                       (C) include the last day of the period, but if the last day is a Saturday,
                       Sunday, or legal holiday, the period continues to run until the end of
                       the next day that is not a Saturday, Sunday, or legal holiday.

FED. R. CIV. P. 6(a) (emphasis in original). Thus, in computing the fourteen-day period allowed

for Plaintiff’s response, the Court omits the day on which the Motion was filed. The first counted

day is therefore May 11, 2019. See id. From that day, Plaintiff’s fourteen-day response time

expired on May 24, 2019.
       Plaintiff filed no response by the deadline (nor in the twelve days since). And, under Local

Rule of Civil Procedure 7.1(a), “[t]he failure of a party to file and serve a response in opposition

to a motion within the time prescribed for doing so constitutes consent to grant the motion.”

D.N.M.LR-Civ. 7.1(a). Thus, Plaintiff is deemed to have consented to the granting of the Motion.

       Therefore, the Motion is GRANTED, and discovery is STAYED pending the presiding

judge’s ruling on Defendant’s Motion for Summary Judgment [ECF 15].

       SO ORDERED.




                                              ________________________________________
                                              THE HONORABLE GREGORY J. FOURATT
                                              UNITED STATES MAGISTRATE JUDGE




                                                 2
